DETAILED ACTION
1.	This office action is a response to an application filed 11/04/2021 in which claims 1-20 are pending in the application and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	This application contains claims directed to the following patentably distinct species of the claimed invention.
	Group I, Claims 1-12, drawn to an apparatus for processing a substrate, the apparatus comprising: 
a mount configured to support a substrate; 
a processing liquid supply nozzle configured to provide a processing liquid to the substrate; 
a discharge container comprising a base plate comprising a liquid outlet and an exhaust port, an inner wall disposed on an inner circumference of the base plate and extending vertically, an outer wall disposed on an outer circumference of the base plate and extending vertically, and a barrier disposed on the base plate, wherein the barrier separates a first space connected to the liquid outlet from a second space connected to the exhaust port; 
an inner cover configured to guide a processing liquid from the substrate to the first space of the discharge container, wherein the inner cover comprises a first guide plate that covers the second space of the discharge container, and further comprises a second guide plate provided between the outer wall and the barrier of the discharge container; and a flow guide mounted in the first space of the discharge container.	
Group II, Claims 13-18, drawn to an apparatus for processing a substrate, the apparatus comprising: 
a rotation shaft; a spin chuck disposed on the rotation shaft; 
a processing liquid supply nozzle configured to provide a processing liquid to the substrate; 
a discharge container disposed below the spin chuck and comprising a base plate comprising a liquid outlet and an exhaust port, an inner wall provided on the base plate to surround the rotation shaft, a barrier provided on the base plate to surround the inner wall, an outer wall provided on the base plate to surround the barrier, a first space located between the outer wall and the barrier and connected to the liquid outlet, and a second space located between the inner wall and the barrier and connected to the exhaust port; an inner cover comprising a first guide plate covering the second space of the discharge container and a second guide plate extending to an inside of the first space of the discharge container from an edge of the first guide plate; an outer cover extending upwards from an upper portion of the outer wall of the discharge container and at least partially surrounding the spin chuck; a flow guide disposed in the first space and comprising a guide main body and at least partially surrounding the outer wall of the discharge container; a plurality of protrusions protruding from a lower portion of the guide main body; and a hook structure configured to attach to an upper portion of the barrier; a liquid collecting pipe connected to the liquid outlet of the discharge container; an exhaust pipe connected to the exhaust port of the discharge container; and a cleaning nozzle configured to spray a cleaning liquid to an inside of the discharge container.
Group III, Claims 19-20, drawn to an apparatus for processing a substrate, the apparatus comprising: 
a mount configured to support a substrate; 
a processing liquid supply nozzle configured to provide a processing liquid to the substrate supported by the mount; 
a discharge container comprising: a base plate comprising a liquid outlet and an exhaust port; and a barrier disposed on the base plate and extending in a vertical direction to separate a first space connected to the liquid outlet from a second space connected to the exhaust port; an inner cover configured to guide the processing liquid from the substrate supported by the mount to the first space of the discharge container; and 
a flow guide mounted in the first space of the discharge container, wherein the flow guide comprises: a guide main body having a ring shape; a plurality of protrusions protruding from the guide main body and configured to guide a fluid into the first space; and a flow groove provided between adjacent protrusions of the plurality of protrusions and configured to allow fluid to pass therethrough.
4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries);
these species are not obvious variants of each other based on the current record;
 the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

7.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

8.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717